Citation Nr: 0335921	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-21 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a left 
foot injury.


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to April 
1966.  He also served in the reserves during the period from 
April 1966 to April 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
a left foot disability.


FINDINGS OF FACT

The veteran was treated for swelling and a hematoma of the 
left foot following an in-service injury, which resolved with 
treatment; his separation examination of the left foot was 
normal; there is no post-service medical evidence relating to 
a left foot disability or competent evidence of a causal 
relationship between the claimed current left foot disability 
and service.  


CONCLUSION OF LAW

Service connection for claimed residuals of a left foot 
injury is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West  2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this claim with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These new provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the April 2002 rating decision, the October 
2002 Statement of the Case, and letters sent to the veteran 
by the RO, adequately informed him of the information and 
evidence needed to substantiate his claim for service 
connection for a left foot disability and complied with VA's 
notification requirements.  The Statement of the Case set 
forth the laws and regulations applicable to the veteran's 
claim for service connection.  Further, letters from the RO 
to the veteran dated December 2001, June 2002, October 2002, 
and December 2002 informed him of the types of evidence that 
would substantiate his claim; that he could obtain and submit 
private evidence in support of his claim; and that he could 
have the RO obtain VA and private evidence if he completed 
the appropriate medical releases for any private evidence he 
wanted the RO to obtain.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claim 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  
 
The Board acknowledges the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held invalid the 
provisions of 38 C.F.R. § 3.159(b)(1), which allowed a 
decision to be made before the one year period for submitting 
new evidence had expired.  Paralyzed Veterans of America 
(PVA), et al. v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003).  While the veteran was notified in a 
December 2001 RO letter that he should submit evidence within 
60 days, or else his claim could be denied; he was also 
informed in the letter that he could submit evidence up to a 
year later and still be paid benefits from the date of 
receipt of his claim if he prevailed.  In December 2002, the 
Board informed the veteran by letter that he had an 
additional 90 days to submit evidence (assuming the Board did 
not render a decision during that time, which it did not).  
Thus, the veteran had as late as March 2003 to submit 
additional evidence.  This allowed the veteran a greater 
amount of time than the one year time limit set forth in the 
December 2001 correspondence.  To the extent letters 
suggesting lesser time limits are defective, such defective 
notice has exerted no practical effect on the time period 
within which the veteran could submit evidence.  

Additionally, the veteran specifically indicated in his 
original claim (VA Form 21-526), received by the RO in 
November 2001, and in a December 2001 statement in support of 
his claim that he did not seek treatment for the claimed 
residuals of this injury since service.  He reiterated his 
lack of treatment in his May 2002 Notice of Disagreement, an 
August 2002 statement, and his October 2002 Substantive 
Appeal.  Accordingly, the Board finds the error in notice 
pertaining to the 60 day suggested time limit within which 
the veteran should submit evidence set forth in the December 
2001 RO letter to be nonprejudicial error under the specific 
facts of this case.  See 38 U.S.C.A. 7261(b) (Court of 
Appeals for Veterans Claims shall take due account of the 
rule of prejudicial error).
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by December 2001 and December 2002 letters and asked 
him to identify all medical providers who treated him for a 
left foot injury or disability.  The RO has obtained all 
identified evidence.
 
In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West 2002)); 66 Fed. Reg. at 
45,626-45,627, 45,631 (codified as amended at 38 C.F.R. § 
3.159(c)(4)).
 
Here, the veteran was diagnosed with a contusion and hematoma 
to his left foot in September 1963.  X-rays were negative but 
the veteran had severe swelling.  The hematoma resolved 
within 5 days of the injury.  Approximately three weeks 
following the injury, the medical records show that the 
veteran's left foot "looks goods, still some swelling".  
There are no further records indicating any complaints or 
symptoms.  An X-ray examination of the left foot was normal.  
The veteran's separation examination in April 1966 included a 
normal clinical evaluation of the feet.  There are no post-
service medical records showing a left foot disability since 
the veteran's separation from service approximately 40 years 
ago and, as noted above, it is clear that there is no 
relevant medical evidence that has not been obtained.    

As will be discussed in the analysis portion of this 
decision, the service medical records provide a complete 
account of the nature, extent, and resolution of the 
veteran's injury to his left foot.  As such, the Board finds 
that these service records contain sufficient medical 
evidence for VA to make a decision on the claim.  The Board 
further concludes that for a medical examiner to provide an 
opinion as to whether there is a causal link between an 
injury that occurred 40 years ago, which resulted in acute 
manifestations that resolved within weeks, and any disability 
that may currently be present, would require the examiner to 
render an opinion that would be purely speculative.  As such, 
a medical examination is not necessary in deciding the claim 
for service connection for a left foot injury.  See § 3 of 
the VCAA (codified as amended at 38 U.S.C. § 5103A(d)); see 
also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

As VA has fulfilled the duty to assist, and because the 
change in law has no material effect on adjudication of his 
claim, the Board finds that it can consider the merits of 
this appeal without prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Factual Background

The service medical records show in September 1963, the 
veteran sustained an injury to his left foot when a 50-100 
pound block of ice fell on it.  The veteran was diagnosed 
with a contusion and a subcutaneous hematoma.  A fracture was 
suspected, but x-rays were negative.  The veteran's foot 
exhibited severe swelling of the entire dorsum.  There was no 
paresthesias and he had complete range of motion.  

By early October, the hematoma had resolved, and the swelling 
had been reduced.  There is no further evidence of symptoms, 
complaints, or treatment.  The veteran's April 1966 
separation examination included a normal clinical evaluation 
of both feet.  He has acknowledged that at the time he was 
discharged from service, his left foot seemed normal.

The veteran alleges that he has felt pain in his left foot 
intermittently over the years, but has not sought medical 
treatment.  As such, there are no post-service medical 
records.  
 
Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
 
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997)

The service medical records support the veteran's testimony 
that he sustained a left foot injury while on active duty.  
Specifically, he was treated for swelling and a hematoma of 
the left foot after a large block of ice fell on his foot.  
However, the service medical notation pertaining to the 
injury includes the assessment that the hematoma had 
resolved, and the swelling had been reduced.  A service X-ray 
examination of the left foot following the injury was normal.  
The veteran's separation examination of the left foot was 
also normal and there is no post-service medical evidence 
relating to a left foot disability.  As the service medical 
evidence shows that the foot trauma resulted in acute 
manifestations that resolved with treatment, it has been 
approximately 40 years since the in-service trauma, and the 
veteran specifically indicated in his original claim (VA Form 
21-526), received by the RO in November 2001, that he did not 
seek treatment for the claimed residuals of this injury since 
service, the Board finds that the medical evidence of record 
is sufficient to adjudicate this appeal and there is no duty 
to provide an examination or opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Board has considered the veteran's testimony that he has 
experienced pain in his left foot over the years since 
service but the service medical records, to include records 
associated with his service discharge examination, indicating 
that the veteran's feet were normal, are more probative on 
this factual matter.  Furthermore, the lack of any post-
service medical records is also probative to the issue of 
chronic disability.  The United States Court of Appeals for 
the Federal Circuit has determined that a significant lapse 
in time between service and post-service medical treatment 
may be considered as part of the analysis of a service 
connection claim.  See generally Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  The Board finds that, with no 
evidence of residuals of a left foot injury at the time of 
the separation examination, or of a foot disability for 
approximately 40 years after service, and in the absence of 
any competent evidence suggesting that the veteran has a 
current left foot disorder related to service, service 
connection for residuals of a left foot injury is not 
warranted.  38 C.F.R. § 3.303.  

As to the veteran's lay contention that his current left foot 
pain is caused by an in-service injury, the Board notes that 
as a layperson, he is not competent to offer opinions on 
causation, and that the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu, supra; 
Moray v. Brown, 5 Vet. App. 211 (1993).

As the preponderance of the evidence is against the claim for 
service connection for residuals of a left foot injury, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).





ORDER

The claim for service connection for residuals of a left foot 
injury is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

